                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL, INC., )
a Florida corporation,
                                  )
        Plaintiff,
                                  )
v.                                                Case No. 3:17-cv-1054-J-32JRK
                                  )
DINA KLEMPF SROCHI, as Trustee
of the LAURA JEAN KLEMPF          )
REVOCABLE TRUST, a Florida trust,
                                  )
        Defendant.
                                  )

DINA KLEMPF SROCHI, as Trustee            )
of the LAURA JEAN KLEMPF
REVOCABLE TRUST, a Florida trust,
                                          )
       Counterclaim Plaintiff,
                                          )
v.
                                          )
FOODONICS INTERNATIONAL, INC.,
a Florida corporation, and KEVIN )
JACQUES KLEMPF,
                                 )
       Counterclaim Defendants.
                                 )


     COUNTERCLAIM PLAINTIFF’S JURISDICTIONAL MEMORANDUM

       Pursuant to this Court’s directive at the status conference held on November 5,

2019, Dina Klempf Srochi, as Trustee of the Laura Jean Klempf Revocable Trust, a

Florida trust (the “Trust”), submits the following memorandum of law regarding this

Court’s jurisdiction of this action.
                                 Factual Background

       1.     On February 5, 2016, Dina Klempf Srochi was appointed as Trustee of

the Trust. See Declaration of Dina Klempf Srochi (the “Trustee Dec.”) attached as

Exhibit “A” at ¶ 2.

       2.     The Trust is a traditional trust under which Dina Klempf Srochi, as

Trustee, has the power to, among other things, invest and acquire Trust assets, sell and

lease Trust assets, make distributions in cash or in kind and to employ assistants and

agents. (Trustee Dec. ¶ 3).

       3.     On May 30, 2017, pursuant to her power as Trustee, Dina Klempf Srochi

appointed Dennis L. Blackburn (“Dennis Blackburn”) as successor Special Trustee of

the Trust. (Trustee Dec. ¶ 4). As Special Trustee, Dennis Blackburn’s role was limited

to issues arising from the redemption transaction with Foodonics and Jacques Klempf

on December 31, 2015 (the “Redemption Agreement”). As Special Trustee, Dennis

Blackburn had no role in any other fiduciary functions with regard to the Trust, all of

which remained with Dina Klempf Srochi as Trustee of the Trust. (Trustee Dec. ¶ 4).

       4.     On July 19, 2017, after Jean Klempf passed away, Dina Klempf Srochi

appointed Dennis Blackburn as the Assistant Trustee and Attorney-in-Fact of the Trust.

(Trustee Dec. ¶¶ 5 and 6). As Assistant Trustee, Dennis Blackburn had the same limited

role as he did as Special Trustee. (Trustee Dec. ¶ 6).

       5.     On June 23, 2017, counsel for the Trust delivered to Kevin Jacques

Klempf (“Jacques Klempf”) and Foodonics International, Inc. (“Foodonics”) a

settlement demand letter and a proposed complaint. As described below, the proposed



                                           2
complaint included several causes of action, arising under both state and federal law,

against Jacques Klempf and Foodonics.

       6.      On September 6, 2017, Foodonics commenced this action by filing a

four-count complaint (the “Complaint”) against Dina Klempf Srochi, as Trustee (Doc.

No. 1).     The Complaint alleged causes of action for breach of contract, unjust

enrichment, conversion and sought a declaratory judgment on Foodonics’ liability for

the claims asserted by the Trust in the proposed complaint (described by Foodonics as

the “Fraud Complaint”):


               Plaintiff requests this Court provide declaratory judgment
               on the counts alleged in the Fraud Complaint, which are:
               (1) Violation of Florida Securities Act § 517.301; (2)
               Violation of § 10(b) of the Securities Exchange Act and
               Rule 10b-5; (3) Control Person Liability-§ 20(a) of the
               Securities Exchange Act; (4) Fraud; (5) Negligent
               Misrepresentation; (6) Breach of Fiduciary Duty of
               Disclosure; and (7) Breach of Fiduciary Duty of Loyalty.

                                               Compl. ¶ 50 (Doc. No. 1).


       7.      In its Complaint, Foodonics alleged that the Court had diversity

jurisdiction pursuant to 28 U.S.C. § 1332(a).1           At the time Foodonics filed the

Complaint, it was a Florida corporation with its principal place of business in

Jacksonville, Florida and the Trustee, Dina Klempf Srochi, was a resident of the State

of Georgia. (Trustee Dec. ¶ 7).




1
 Foodonics also cited to Rule 57, Federal Rules of Civil Procedure, and 28 U.S.C. § 2201, as its
basis for bringing the declaratory judgment action.

                                               3
        8.      On February 16, 2018, the Trust filed its Answer to the Complaint,

Affirmative Defenses and Counterclaim (Doc. No. 20) (the “Trust Counterclaim”). The

Trust Counterclaim2 alleged causes of action against Foodonics and Jacques Klempf

identical to the claims which were the subject of the declaratory judgment count in the

Foodonics Complaint:


     Count                                            Counterclaim
        1            Breach of Fiduciary Duty of Disclosure
        2            Breach of Fiduciary Duty of Loyalty
        3            Violation of Florida Securities Act
        4            Violation of § 10(b) of the Securities Exchange Act and Rule 10b-5
        5            Control Person Liability - § 20(a) of Securities Exchange Act
        6            Fraud by Omission
        7            Negligent Misrepresentation
        8            Breach of Redemption Agreement -- No Ongoing Discussions

        9.      On August 12, 2019, the Trust was granted leave to file an Amended

Counterclaim (Doc. No. 142) (the “Trust Amended Counterclaim”).                       The Trust

Amended Counterclaim was comprised of all of the counts from the original Trust

Counterclaim plus five additional tort and contract counts all arising from the same

aggregate of operative facts.




2
 The Trust Counterclaim identified as counterclaim co-plaintiffs (i) Dina Klempf Srochi, as Trustee
of the Trust, and (ii) Dennis Blackburn as Assistant Trustee of the Trust. Dennis Blackburn, as
Assistant Trustee, was joined to the Trust Counterclaim as a co-plaintiff pursuant to Rules 13 and
19, Fed. R. Civ. P.

                                                4
       10.    At a status conference held on November 5, 2019, this Court requested

the parties to submit memoranda of law addressing the Court’s jurisdiction to

adjudicate the claims alleged in the Complaint and the Trust Amended Counterclaim.

       11.    On November 12, 2019, the Trust filed an unopposed motion to drop

Dennis Blackburn as a party to litigation (Doc. No. 183). The Court granted the motion

and Dennis Blackburn was dropped as a party from this case on November 18, 2019

(Doc. No. 185).

                                Memorandum of Law

       A.     The Court has diversity jurisdiction over the Foodonics Complaint.


       The Court has diversity jurisdiction to adjudicate the claims asserted in the

Foodonics Complaint because (i) Foodonics is incorporated in and has its principal

place of business in Florida, and (ii) Dina Klempf Srochi, the Trustee, is a Georgia

citizen domiciled in Georgia. 28 U.S.C. § 1332(a)(1).

       A court’s exercise of diversity jurisdiction requires that each plaintiff must be a

citizen of a different state than each defendant. For purposes of diversity jurisdiction,

citizenship is equivalent to domicile. McCormick v. Aderholt, 293 F.3d 1254, 1257

(11th Cir. 2002). Domicile has been described as a person’s permanent home. Id. at

1258. Diversity determinations are based on facts as they exist at the time the action is

brought. Grupo Dataflux v. Atlas Glob. Grp., L.P., 541 U.S. 567, 570–71 (2004). A

district court’s findings regarding domicile are reviewed on appeal under a clearly-

erroneous standard. McCormick, 293 F.3d at 1257.




                                            5
        A corporation is a citizen of the state where it is incorporated and the state where

it has its principal place of business. Americold Realty Trust v. Conagra Foods, Inc.,

136 S. Ct. 1012, 1015 (2016). For a trust, citizenship depends on the character of the

trust, which comes in essentially two forms:

        (i)      “traditional trusts” that take the form of a traditional fiduciary

                 relationship; and

        (ii)     “entity type trusts” for which the “trust label” has been applied “to a

                 variety of unincorporated entities that have little in common with this

                 traditional template.” Id. at 1016–17.

        For the “traditional trust,” it is the citizenship of the trustee that is relevant for

evaluating diversity jurisdiction. Id. at 1016. For “entity type trusts,” determining the

trust’s citizenship requires determining the citizenship of the members or shareholders.

Id. at 1017.3

        At the time Foodonics commenced this action by filing the Complaint (Doc.

No. 1):



3
  “To ascertain whose citizenship is relevant for purposes of diversity, it is necessary to determine
whether the entity has the characteristics of a traditional trust . . . or whether the entity is an
unincorporated artificial entity with rights in or control to the trust.” Liberty Ins. Underwriters,
Inc. v. O & S Holdings, LLC, No. 8:18-CV-2042-T-36TGW, 2018 WL 8244495, at *2 (M.D. Fla.
Sept. 5, 2018). This involves determining whether the trustee possesses “certain customary powers
to hold, manage, and dispose of assets for the benefit of others.” Navarro Sav. Ass’n v. Lee, 446
U.S. 458, 464 (1980); see also LMP Ninth Street Real Estate, LLC v. U.S. Bank Nat’l Ass’n, No.
8:16-CV-2463-T-33AEP, 2016 WL 6068302, at *2 (M.D. Fla. Oct. 17, 2016) (explaining a trustee
with customary powers is the real party to the controversy).
In contrast, where the entity is merely called a trust, but possesses the characteristics of a business
or other entity, the citizenship of the trustee is not determinative. See Americold Realty Trust, 136
S. Ct. at 1017 (“We therefore decline to apply the same rule to an unincorporated entity sued in its
organizational name that applies to a human trustee sued in her personal name.”).

                                                  6
       1.     the Trust was a traditional trust by which Dina Klempf Srochi, as

              Trustee, was empowered with customary trustee powers such as to (1)

              hold and manage the Trust property, (2) invest and reinvest the Trust

              assets, (3) sell or lease the Trust assets and (4) distribute shares in cash

              or in kind. (Trustee Dec. ¶ 3).

       2.     Dina Klempf Srochi was a resident and domiciled in the State of Georgia

              (Trustee Dec. ¶ 7).

       3.     Foodonics was a citizen of Florida because it was incorporated in Florida

              and had its principal place of business in Jacksonville, Florida. (Compl.

              at ¶ 4, Doc. No. 1).

       Therefore, this Court has diversity jurisdiction over the Complaint because there

was complete diversity between the parties at all relevant times–Foodonics was a

citizen of Florida and the Trustee, Dina Klempf Srochi, was a citizen of Georgia.

       B.     The Court has jurisdiction over the Trust Amended Counterclaim
              because it is compulsory.


       This Court also has jurisdiction over the Trust Amended Counterclaim because

it is a compulsory counterclaim.

       Rule 13(a) defines a counterclaim as compulsory if it “arises out of the

transaction or occurrence that is the subject matter of the opposing party’s claim” that

“does not require adding another party over whom the court cannot acquire

jurisdiction.” Fed. R. Civ. P. 13(a). In this circuit, courts apply a logical-relationship

test to determine whether a claim is compulsory. Republic Health Corp. v. Lifemark


                                            7
Hosps. of Fla., Inc., 755 F.2d 1453, 1455 (11th Cir. 1985). There “is a logical

relationship when ‘the same operative facts serve as the basis of both claims or the

aggregate core of facts upon which the claim rests activates additional legal rights,

otherwise dormant, in the defendant.’” Id. (quoting Plant v. Blazer Fin. Servs., Inc.,

598 F.2d 1357, 1361 (5th Cir. 1979)). Courts are to consider “judicial economy and

the inconvenience to the counterclaimant in having to bring a claim arising out of

essentially the same facts in a separate action.” Sikes v. Rubin Law Offices, P.C., 102

F.R.D. 259, 262 (N.D. Ga. 1984). While the precise legal issues between the original

claim and the counterclaim may differ, the claim is compulsory if it requires a

resolution of the same operative facts. See id. (explaining the counterclaim was

compulsory where “the legal issues are different, [but] the underlying facts relevant to

the claims overlap.”).

       See also Weitz Co., LLC v. Transp. Ins. Co., No. 08-23183-CIV-

HUCK/O’SULLIVAN, 2009 WL 10667861, *1 (S.D. Fla. Mar. 27, 2009) (holding that,

because the plaintiff sought a declaratory judgment that the defendant had a duty to

defend it in an underlying case, the defendant’s counterclaim seeking a declaratory

judgment on that same issue was compulsory because it arose from the same “aggregate

of operative facts.”); and Arcusa v. Lisa Coplan-Garder, P.A., No. 3:07-CV-712-J-

33TEM, 2007 WL 3521986, at *1–2 (M.D. Fla. Nov. 15, 2007) (holding that the court

had supplemental jurisdiction over the defendant’s counterclaim which was

compulsory because it arose out of the same transaction or occurrence as the plaintiff’s

complaint).



                                           8
       In this case, the Trust Counterclaim was compulsory because it required the

resolution of the same aggregate of operative facts as Foodonics’ Complaint. As noted

above, before Foodonics filed the original action, the Trust served Foodonics’ counsel

with a demand package that included a proposed complaint relating to the Redemption

Agreement. In its Complaint, Foodonics sought, among other things, a declaratory

judgment adjudicating the rights of the parties under each of the counts alleged in the

proposed complaint. The claims asserted in the Trust Counterclaim were therefore

identical to those addressed in Foodonics’ declaratory judgment count.

       On August 12, 2019, the Trust was authorized to file the Trust Amended

Counterclaim (Doc. No. 142). The Trust Amended Counterclaim included all of the

counts from the original Trust Counterclaim and five additional tort and contract counts

all arising from the same aggregate of operative facts. As a result, the Foodonics

Complaint and the Trust Amended Counterclaim were, in large part, the mirror image

of each other and the resolution of the operative facts and legal issues in the Trust

Amended Counterclaim will require the resolution of the same aggregate of operative

facts and legal issues as those presented in the Foodonics Complaint.

       As a matter of law, therefore, the Court has jurisdiction over the Trust Amended

Counterclaim because it is compulsory. Weitz Co., LLC, 2009 WL 10667861, *1.




                                           9
       C.      The Court may exercise jurisdiction over the Trust Amended
               Counterclaim even if it is a permissive counterclaim.

       Even if this Court determines the Trust Amended Counterclaim is permissive

rather than compulsory, it still may exercise jurisdiction over the Trust’s claims for two

reasons. First, there is an independent basis for the Court’s jurisdiction based on

diversity jurisdiction. Second, the Trust Amended Counterclaim forms part of the same

case or controversy as the Foodonics Complaint, giving the Court jurisdiction pursuant

to 28 U.S.C. § 1367.

       If a counterclaim is permissive, a court may exercise supplemental jurisdiction

over the counterclaim if there is an independent basis for the court’s jurisdiction, or

pursuant to 28 U.S.C. § 1367, if it is part of the same case or controversy as the original

complaint. See James D. Hinson Elec. Contracting Co., Inc. v. Bellsouth Telecomms.,

Inc., No. 3:07-CV-598-J-32MCR, 2011 WL 2448911, at *2 (M.D. Fla. Mar. 28, 2011)

(explaining that since Congress has enacted 28 U.S.C. § 1367, several courts have

determined that a court may exercise supplemental jurisdiction over a permissive

counterclaim without an independent jurisdictional basis if the counterclaim arises out

of the same case or controversy as the complaint). A counterclaim forms part of the

same case or controversy as the complaint when it arises out of the same facts, or

involves “similar occurrences, witnesses or evidence.” Id. (quoting Hudson v. Delta

Air Lines, Inc., 90 F.3d 451, 455 (11th Cir. 1996)).

       In this case, there is an independent basis for the Court’s jurisdiction over the

Trust Amended Counterclaim because it is between citizens of different states and the

amount in controversy exceeds $75,000.00. As explained above, Foodonics and

                                            10
Jacques Klempf are citizens of Florida and the Trustee, Dina Klempf Srochi, is a citizen

of Georgia.

       Alternatively, even if the Court determined that the Trust Amended

Counterclaim was permissive and the Court lacked an independent jurisdictional basis

to hear those claims, the Court could nevertheless still properly adjudicate the Trust

Amended Counterclaim because its resolution and the resolution of the Complaint will

involve the same facts, occurrences, witnesses and evidence, giving the Court

jurisdiction pursuant to 28 U.S.C. § 1367.

       D.     The Court, by granting the Trust’s unopposed motion to drop
              Dennis Blackburn as a party, has removed any doubt regarding the
              diversity of citizenship in this case.


       On November 12, 2019, this Court entered an Order granting the Trust’s motion

to drop Dennis Blackburn as a party (Doc. No. 185). As a result, the only parties

remaining in this action are Foodonics, a Florida corporation, Jacques Klempf, a Florida

resident, and Dina Klempf Srochi, a Georgia citizen, as Trustee of the Laura Jean

Klempf Revocable Trust. Because Dennis Blackburn has been dropped as a party to

this litigation, his citizenship is not relevant for determining whether the Court has

jurisdiction over this case.   See Payroll Mgmt., Inc. v. Lexington Ins. Co., No.

3:10CV471/MCR/CJK, 2014 WL 12759759, at *2, 4 (N.D. Fla. Dec. 29, 2014)

(dropping diversity-destroying party to preserve jurisdiction) aff’d, 815 F.3d 1293 (11th

Cir. 2016); see also Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 832 (1989)

(“It is well settled that Rule 21 invests district courts with authority to allow a

dispensable nondiverse party to be dropped at any time, even after judgment has been

                                             11
rendered.”); Iraola & CIA, S.A. v. Kimberly-Clark Corp., 232 F.3d 854, 861 (11th Cir.

2000) (dismissing diversity-destroying party).

                                     Conclusion

       Based on the foregoing, this Court has subject matter diversity jurisdiction

pursuant to 28 U.S.C. § 1332(a) to adjudicate the claims pending in the Complaint and

in the Trust Amended Counterclaim.


                                           SMITH HULSEY & BUSEY


                                           By:    /s/ James H. Post
                                                  James H. Post
                                                  Michael E. Demont
                                                  R. Christopher Dix

                                           Florida Bar Number 0175460
                                           One Independent Drive, Suite 3300
                                           Jacksonville, Florida 32202
                                           (904) 359-7700
                                           (904) 359-7708 (facsimile)
                                           jpost@smithhulsey.com
                                           mdemont@smithhulsey.com
                                           cdix@smithhulsey.com

                                           Attorneys for Counterclaim Plaintiffs,
                                            Dina Klempf Srochi, as Trustee of the
                                            Laura Jean Klempf Revocable Trust




                                          12
                                  Certificate of Service

          I certify that on this 20th day of November, 2019, I electronically filed the

foregoing with the Clerk of Court through the Court’s CM/ECF electronic notification

system, which will send a Notice of Electronic Filing to all CM/ECF participants in this

case. I further certify that I mailed the foregoing document and the notice of electronic

filing by first-class mail to the following non-CM/ECF participants: none.



                                                           /s/ James H. Post
                                                                Attorney


1051758




                                           13
